Citation Nr: 0835744	
Decision Date: 10/17/08    Archive Date: 10/27/08

DOCKET NO.  07-19 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1967 to June 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2006 rating decision by the 
Wichita, Kansas Regional Office (RO) of the Department of 
Veterans Affairs (VA).

In June 2008, the veteran presented personal testimony during 
a travel board hearing before the undersigned Veterans Law 
Judge.  A transcript of the hearing is of record.

The issue of entitlement to a TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  The evidence of record does not demonstrate hearing loss 
was manifest during active service or developed as a result 
of an established event, injury, or disease during active 
service.



CONCLUSION OF LAW

Hearing loss was not incurred in or aggravated by service, 
nor may service incurrence of an organic disease of the 
nervous system (sensorineural hearing loss) be presumed.  38 
U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in correspondence from 
the RO dated in October 2005.  That letter notified the 
veteran of VA's responsibilities in obtaining information to 
assist the veteran in completing his claim and identified the 
veteran's duties in obtaining information and evidence to 
substantiate his claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).  
The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008, removing the sentence in subsection (b)(1) 
stating that VA will request the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  Subsection (b)(3) was also added and notes that no 
duty to provide § 5103(a) notice arises "[u]pon receipt of a 
Notice of Disagreement" or when "as a matter of law, 
entitlement to the benefit claimed cannot be established."  
73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).

The veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, examinations have been performed, and all 
available evidence has been obtained in this case.  Thus, the 
content of the notice letter complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  No 
further action is necessary for compliance with the VCAA.  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in March 2006.  The notice 
requirements pertinent to the issue addressed in this 
decision have been met and all identified and authorized 
records relevant to the matter have been requested or 
obtained.

Further attempts to obtain additional evidence would be 
futile.  The Board finds the available medical evidence is 
sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with the claim would not 
cause any prejudice to the appellant.

Law and Regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2007).  

VA regulations provide that where a veteran served 90 days or 
more of continuous, active military service during a period 
of war or after January 1, 1947, and certain chronic 
diseases, including organic diseases of the nervous system 
(sensorineural hearing loss), become manifest to a degree of 
10 percent within one year from date of termination of 
service, such disease shall be presumed to have been incurred 
in service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2007).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has also held that when a claimed disorder 
is not included as a presumptive disorder direct service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" 
during the service.  See Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

A hearing loss disability for VA compensation purposes is 
defined by regulation and impaired hearing is considered to 
be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
See 38 C.F.R. § 3.385 (2007).

Once the requirements of 38 C.F.R. § 3.385 have been met and 
a present hearing "disability" under applicable VA laws and 
regulations is found, a determination must be made as to 
whether the current hearing disorder is related to service.  
In particular, the Court has held that 38 C.F.R. § 3.385 
operates to establish when a measured hearing loss is, or is 
not, a "disability" for which compensation may be paid, 
provided that the requirements for service connection are 
otherwise met.  Hensley v. Brown, 5 Vet. App. 155 (1993).  
Even if a veteran does not have a hearing loss disability for 
VA compensation purposes recorded during service, service 
connection may still be established if post-service evidence 
satisfies the criteria of 38 C.F.R. § 3.385 and the evidence 
links the present hearing loss to active service.  Id. at 
158.

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2007).

Hearing Loss

Prior to a recitation of the evidence in this case, it should 
be noted that before November 1967, audiometric results were 
reported in standards set forth by the American Standards 
Association (ASA).  Since November 1, 1967, those standards 
have been set by the International Standards Organization 
(ISO)-American National Standards Institute (ANSI).  
Therefore, in order to facilitate data comparison, the ASA 
standards (in parentheses) noted on the induction physical 
examination have been converted to ISO-ANSI standards.

The veteran's DD Form 214 reflects that the veteran primary 
specialty in service was Rifleman.  On his May 1967 Report of 
Medical History at the time of entry to active service, the 
veteran checked a box which indicated that he had ear, nose 
or throat trouble.  Audiometry testing during the induction 
physical examination dated in May 1967 yielded the following 
pure tone thresholds, in decibels:


HERTZ

500
1000
2000
4000
RIGHT
(0) 15
(0) 10
(0) 10
(30) 35
LEFT
(0) 15
(0) 10
(0) 10
(50) 55

The veteran was hospitalized in July and August 1968 for a 
shrapnel wound to his right shoulder.  Hospital notes reveal 
that the veteran's right ear canal was edematous, filled with 
debris, and negative.  The listed diagnosis was otitis 
external right ear, and it was noted that by the time the 
veteran left the hospital at the end of August 1968, the 
disorder had resolved.  Whispered voice testing at separation 
in May 1970 was 15/15.

During a general VA examination in July 2005, the veteran 
indicated that he believed he had hearing loss from exposure 
to a loud blast during his time on active duty.  He said that 
his hearing had grown progressively worse since the 1970s.  
He said that he had no past or current treatment for his 
hearing loss.  The examiner observed that the tympanic 
membranes were normal bilaterally, and the veteran had mild 
to moderate hearing loss as demonstrated by a finger rub.

On VA examination in October 2006, the veteran reported that 
it was difficult for him to talk on the phone, and he had to 
turn up the volume on his television.  He said that he was 
exposed to artillery, guns, mortars, grenades, and explosives 
while on active duty.  After leaving the service, he said 
that he farmed, did construction work, and worked at an 
ammunition plant.  Pure tone thresholds, in decibels, were as 
follows:


HERTZ

1000
2000
3000
4000
AVG
RIGHT
15
40
75
95
56
LEFT
25
40
70
95
57

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear and 94 percent in the left ear.  
After reviewing the veteran's service treatment records, the 
examiner opined that she could not say that it was at least 
as likely as not that the veteran's hearing loss was related 
to his active service without resorting to mere speculation.  
She noted that the veteran was a rifleman and was injured in 
an explosion while on active duty, and that explosion could 
have aggravated his hearing loss.  She went on to note that 
there was no audiometric information in between the 
enlistment exam and the October 2006 exam and the veteran had 
a history of occupational and recreational noise exposure 
following service.

On VA audiological evaluation in October 2007, pure tone 
thresholds, in decibels, were as follows:


HERTZ

1000
2000
3000
4000
AVG
RIGHT
25
45
75
105
63
LEFT
35
45
75
105
65

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and 94 percent in the left ear.  The 
examiner offered no opinion regarding the etiology of the 
veteran's hearing loss.

During his June 2008 hearing before the undersigned Veterans 
Law Judge, the veteran stated that in July 1968, the veteran 
had a chicom explode between his legs.  He said that the 
blast put shrapnel and metal in and around his ear.  He 
stated that he enjoyed hunting with a high-powered rifle, and 
he tried to use hearing protection most of the time.  He said 
that he also enjoyed fishing in a boat that used a motor, but 
he did not use the boat for travelling at high speeds.  He 
wore hearing aids that were issued by the VA.  He said that 
his hearing had gotten progressively worse since leaving 
active duty.  After leaving the service, he worked burying 
and exploding rejected explosives.  He stated that the 
explosions were not loud as he would be in a bunker a 
thousand meters away, and he was required to wear hearing 
protection.  He also said that he tried working as a 
carpenter.

Based upon the evidence of record, the Board finds the 
veteran's hearing loss was not incurred as a result of an 
established event, injury, or disease during active service.  
In this matter, the Board finds the opinion of the 
October 2006 VA examiner persuasive.  The examiner reviewed 
the claims file and made specific reference to events in the 
veteran's service treatment records.  She performed all 
necessary tests and provided adequate reasons and bases for 
her opinion.  She opined that she could not state that the 
veteran's current hearing loss was due to his time in the 
military without resorting to mere speculation.  The Board 
notes that the examiner also stated that exposure to an 
explosion during active duty could have aggravated the 
veteran's hearing loss.  The Court has held that the use of 
equivocal language such as "could have" makes a statement by 
an examiner speculative in nature.  See Bostain v. West, 11 
Vet. App. 124, 127-28, quoting Obert v. Brown, 5 Vet. App. 
30, 33 (1993) (medical opinion expressed in terms of "may" 
also implies "may or may not" and is too speculative to 
establish medical nexus).  See also Warren v. Brown, 6 Vet. 
App. 4, 6 (1993) (doctor's statement framed in terms such as 
"could have been" is not probative); Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992) ("may or may not: language by a 
physician is too speculative).  As the October 2006 VA 
examiner's opinion is speculative, it cannot provide a 
competent nexus between the veteran's current hearing loss 
and his active service.  Without competent medical evidence 
that provides a link between the veteran's currently 
demonstrated hearing loss and the veteran's active duty 
service, service connection cannot be established.

The Board also notes that according to the evidence of 
record, the veteran's first recorded complaints of hearing 
loss were in 2005-nearly 35 years after he left active duty.  
The passage of many years between discharge from active 
service and the medical documentation of a claimed disability 
may be considered evidence against a claim of service 
connection.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  In this 
case, the Board finds that the passage of nearly 35 years 
between active duty and the veteran's complaints of hearing 
loss weighs against the veteran's claim.

The Board has considered whether service connection for 
hearing loss could be established on a presumptive basis.  To 
establish service connection for a disability on a 
presumptive basis, the disability must manifest itself to a 
compensable degree within one year of the veteran leaving 
active duty.  See 38 C.F.R. §§ 3.307, 3.309 (2007).  In this 
case, no medical evidence demonstrates that the veteran 
experienced hearing loss to a compensable level within a year 
after his discharge from active duty.  Therefore, service 
connection for hearing loss cannot be established on a 
presumptive basis.

The Board has also carefully considered the veteran's own 
statements regarding his symptoms.  Lay persons can attest to 
factual matters of which they have first-hand knowledge, 
e.g., experiencing pain in service, reporting to sick call, 
being placed on limited duty, and undergoing physical 
therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 
(2005).  However, the veteran as a lay person has not been 
shown to be capable of making medical conclusions, thus, his 
statements regarding causation and diagnosis are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Thus, while the veteran is competent to report what 
comes to him through his senses, he does not have medical 
expertise.  See Layno v. Brown, 6 Vet. App. 465 (1994). 
Therefore, he cannot provide a competent opinion regarding 
diagnosis and causation.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claim.




ORDER

Entitlement to service connection for hearing loss is denied.


REMAND

The veteran has claimed that his various service-connected 
disabilities prevent him from being able to work, and thus he 
is entitled to a TDIU.  At present, the veteran is service-
connected and in receipt of a 50 percent disability rating 
for post-traumatic stress disorder (PTSD); a 20 percent 
disability rating for traumatic arthritis of the right 
shoulder, acromioclavicular joint; a 10 percent rating for 
residuals of a shell fragment wound to the right deltoid; a 
noncompensable (zero percent) rating for malaria; a 
noncompensable (zero percent) rating for shell fragment wound 
scar, right tragus (ear); a noncompensable (zero percent) 
rating for shell fragment wound scar, right side of face; and 
a noncompensable (zero percent) rating for shell fragment 
wound scar, right shoulder.  His combined disability rating 
is 60 percent.

In February 2003, the veteran stated that he had an interview 
with a VA counselor for the purposes of vocational 
rehabilitation.  He said that at the time, he was informed 
that he was only suited for desk work.  During his June 2008 
hearing before the undersigned Veterans Law Judge, the 
veteran remarked that he saw the VA for employment assistance 
after he was laid off from his job around 2001.  He said that 
he visited with a VA employee and received a letter giving 
him some recommendations.  He also testified that he had 
applied for and had been denied Social Security 
Administration disability benefits in 2007.

The VA has a duty to assist in gathering social security 
records when put on notice that the veteran is receiving 
social security benefits. See Murincsak v. Derwinski, 2 
Vet.App. 363 (1992); Masors v. Derwinski, 2 Vet.App. 180 
(1992). 

It appears from the veteran's testimony that there is likely 
to be a vocational rehabilitation folder for the veteran at 
the RO.  This folder would likely contain relevant evidence 
concerning the veteran's potential for employment.  The Board 
emphasizes that records generated by VA facilities that may 
have an impact on the adjudication of a claim are considered 
constructively in the possession of VA adjudicators during 
the consideration of a claim, regardless of whether those 
records are physically on file.  See Dunn v. West, 11 Vet. 
App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 
613 (1992).  Therefore, the RO should obtain and associate 
with the claims file the veteran's vocational rehabilitation 
folder.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the veteran 
and obtain the names, addresses, and 
approximate dates of treatment of all 
medical care providers, VA and non-VA, 
that treated the veteran since 
March 2006.  After the veteran has signed 
the appropriate releases, those records 
not already of record should be obtained 
and associated with the claims folder.  
All attempts to procure records should be 
documented in the file.  If the AMC/RO 
cannot obtain records identified by the 
veteran, a notation to that effect should 
be inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow them the opportunity to 
obtain and submit those records for VA 
review.

2.  The RO should obtain a copy of the 
veteran's VA vocational rehabilitation 
folder and associate it with the claims 
file.

3.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.  He was denied 
benefits in 2007.  All records received 
are to be associated with the claims 
folder.  

4.  The veteran should be afforded a VA 
medical examination to ascertain whether 
the veteran's disabilities affect his 
employability.  All indicated tests and 
studies are to be performed, and a 
comprehensive social, educational, 
medical and occupational history are to 
be obtained.  Prior to the examination, 
the claims folder and a copy of this 
remand must be made available to the 
physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner.  The examiner 
is to note all of the veteran's 
disabilities. 

Based on a review of the records, 
examination of the veteran, and employing 
sound medical principles, the physician 
is requested to offer an opinion as to 
whether it is at least as likely as not 
that the veteran's service-connected 
disabilities, are of such severity that 
he is unable to obtain or maintain 
substantially gainful employment, without 
regard to his age or any nonservice- 
connected disorders.  A complete 
rationale for any opinion rendered must 
be included in the report.

5.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

6.  The AMC/RO should then review the 
claims folder to ensure that all 
development actions have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.

7.  When the above development has been 
completed, the AMC/RO should readjudicate 
the issue on appeal based on a de novo 
review of all pertinent evidence.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the AMC/RO 
should issue a Supplemental Statement of 
the Case and afford the veteran and his 
representative the requisite opportunity 
to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


